Jim Johnson, Associate Justice, dissents. The issue presented here is whether there was substantial evidence in the record to support the findings and order of the Commission and the judgment of the trial court. The question to be resolved is whether claimant had a change in his physical condition. For reversal, appellant says: ‘£ The central issue presented by this appeal is whether there is substantial evidence in the record to support the finding of the Commission that claimant did not sustain a worsening of his condition subsequent to February 10,1958, which would entitle him to a resumption of payments and medical treatment under the terms of the Workmen’s Compensation Act. Specifically, the question is whether there is substantial evidence to support the finding that claimant did not have a pseudo-arthrosis at the site of the second operation.” In short, ££Whether there was a pseudo-arthrosis (false joint) at the site of the operation.” The healing period was terminated February 10,1958, by Dr. Hundley on the premise that the last operation had been successful and that the bone graft was sound. In July, Dr. Carruthers found it to be so unsound as to recommend immediate surgical correction. Dr. Steele found a suggestion of a pseudo-arthrosis. Dr. Hundley is uncertain relative to the existence of sufficient bony material in the graft and relative to the existence of a pseudo-arthrosis. Appellant argues: “Where in the record can support be found for the Commission’s finding of an unchanged condition? The appeal turns on the question of whether there is a change in condition for the worse which either was not present when the healing period was terminated, or if present, was not known to, nor considered by Dr. Hundley in terminating the medical healing period. Dr. Hundley had terminated the healing period on the premise that the operation had been a success — that it had resulted in a sound joint. If then, a pseudo-arthrosis developed, that is an undesired and unexpected change of condition.” (Emphasis supplied). The essence of the medical testimony is that Dr. Steele and Dr. Hundley frankly admitted that they didn’t know whether a pseudo-arthrosis had developed. Dr. Carruthers definitely testified that there was a pseudo-arthrosis. In Easton v. E. Boker & Co., 226 Ark. 687, 292 S. W. 2d 257, this Court quoted with approval the following language of Judge Sanborn: “A reviewing court however, is not always required to accept as substantial evidence the opinion of experts, ‘Where it clearly appears that an expert’s opinion is opposed to physical facts or to common knowledge or to the dictates of common sense or is just speculation, such an opinion will not be regarded as substantial evidence.’ ” On December 8, 1958, the Commission found that claimant had not shown a change of physical condition which would warrant awarding him additional compensation benefits. However, it did state that ‘ ‘ claimant might be helped by a course of physiotherapy given over a period of about one month.” The Commission directed respondents to provide such physiotherapy which respondents immediately provided for appellant. It is to be inferred from the above facts' that the Commission believed, and based their award'upon such belief, that the claimant had sustained a sufficient change in condition to justify the medical treatment ordered. Therefore, the Commission’s finding that he was in need of medical treatment for which the respondent is liable is inconsistent with, and does not support the order and award denying additional compensation payments. For the reasons stated above, I respectfully dissent.